FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50420

               Plaintiff - Appellee,             D.C. No. 3:13-cr-00607-LAB

  v.
                                                 MEMORANDUM*
MARIO ANDRADE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Mario Andrade appeals from the district court’s judgment and challenges the

75-month sentence imposed following his guilty-plea conviction for importation of

cocaine and methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Andrade contends that the district court legally erred by misapplying the

Guidelines and using improper standards and factors to deny his request for a

minor role adjustment under U.S.S.G. § 3B1.2(b). We review de novo the district

court’s interpretation of the Guidelines and for clear error its factual determination

that a defendant is not a minor participant. See United States v. Rodriguez-Castro,

641 F.3d 1189, 1192 (9th Cir. 2011). The record reflects that the court followed

the Guidelines by comparing Andrade’s conduct to that of an average participant,

properly considered the totality of the circumstances in making its minor role

determination, and did not rely on improper factors. See U.S.S.G. § 3B1.2 cmt.

n.3(A), (C); Rodriguez-Castro, 641 F.3d at 1192-93. Because Andrade failed to

establish that he was substantially less culpable than the average participant, the

district court did not clearly err by denying the adjustment. See U.S.S.G. § 3B1.2

cmt. n.3(A); Rodriguez-Castro, 641 F.3d at 1192-93.

      Andrade also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Andrade’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence 12 months below the low

end of the Guidelines range is substantively reasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See id.

      AFFIRMED.




                                           2                                     13-50420